Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-26-2002

IUOE Local 542 v. DE River Joint Toll
Precedential or Non-Precedential: Precedential

Docket No. 02-1210




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"IUOE Local 542 v. DE River Joint Toll" (2002). 2002 Decisions. Paper 772.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/772


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed November 26, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 02-1210

INTERNATIONAL UNION OF
OPERATING ENGINEERS, LOCAL 542,
       Appellant

v.

DELAWARE RIVER JOINT TOLL BRIDGE
COMMISSION

On Appeal from the United States District Court
for the District of New Jersey
(D.C. Civil No. 01-cv-04089)
District Judge: Honorable Garrett E. Brown, Jr.

Argued August 1, 2002

Before: ROTH, RENDELL and AMBRO, Circuit Judge s

ORDER AMENDING OPINION

IT IS HEREBY ORDERED that the Slip Opinion filed in
this case on November 19, 2002, be amended as follows:

1. Insert ellipsis marks in the second line of footnote 1,
between the words "Congress" and "enter" (i.e.: "Congress
. . . enter").

2. Insert an indent at the top of page 3 (before the
words "The Commission’s powers") to indicate the
beginning of a new paragraph.




3. At the top of page 4, delete the notation"(JA6a)."

4. On page 4, first paragraph of section II., eighth line,
close the inside quote by inserting a single quotation mark
immediately before the closing quotation mark (i.e., or
immunity.’ ").

5. On page 9, first full paragraph, seventh line, delete
the word "recently."

6. On page 12, in the first full paragraph (which begins
"First, we can find no language"), at the beginning of the
fourth line, change "states"’ to "state’s."

       /s/ Marjorie O. Rendell
       Circuit Judge
DATED: November 26, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2